DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/25/2022 has been entered.  Claim 15 has been canceled.  Claims 1-14 and 16-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 recites, “The sheet of claim 1, wherein the chemical conversion coating film consists of at least one of the first acid-modified polyolefin resin, and optionally further a polystyrene, acrylonitrile-butadiene-styrene, acrylonitrile-EPDM-styrene, acrylic, polybutadiene, polyacetal, polyether, polyvinyl acetate, polyvinyl chloride, polyvinylidene chloride resin, or a combination of two or more of any of these” (emphasis added).  However, given that the “at least one of” phrase is an alternative expression indicating that, for example, at least one of A and B is present such that A and/or B may be present, the added limitation constitutes new matter because the instant disclosure at the time of filing does not provide support for a chemical conversion coating film that “consists of” one or more of the recited resins (e.g. B) without also comprising the acid-modified polyolefin resin (e.g. A), as well as colloidal silica and silane coupling agent.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites, “The sheet of claim 1, wherein the chemical conversion coating film consists of at least one of the first acid-modified polyolefin resin, and optionally further a polystyrene, acrylonitrile-butadiene-styrene, acrylonitrile-EPDM-styrene, acrylic, polybutadiene, polyacetal, polyether, polyvinyl acetate, polyvinyl chloride, polyvinylidene chloride resin, or a combination of two or more of any of these” (emphasis added).  However, claim 1 recites that the chemical conversion coating “is a coating film obtained by applying onto the metal substrate a coating liquid comprising a colloidal silica, a silane coupling agent, and resin consisting of at least one thermoplastic resin; wherein the at least one thermoplastic resin comprises a first acid-modified polyolefin resin” with no recitation that any of these components of the coating liquid is somehow removed from the resulting chemical conversion coating film.  Hence, the chemical conversion coating film according to claim 1, from which claim 21 depends, includes at least the colloidal silica, the silane coupling agent (and/or reacted product and/or residual thereof), and the first acid-modified polyolefin, and thus the “consists of” closed transitional limitation of claim 21 limiting the chemical conversion coating film to a film that “consists of at least one of the first acid-modified polyolefin resin, and optionally further” one or two or more of the listed polymers fails to include all of the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa (US2015/0367605) in view of Domes (US2006/0099429).  Morikawa teaches a coated shaped metal material and a composite comprising a molded article of a thermoplastic resin composition (Paragraph 0026), such as a polypropylene resin composition (Paragraph 0061, as in instant claim 8), joined to a surface of the coated shaped metal material (Abstract), wherein the coated shaped metal material includes a shaped metal material (A), such as a steel sheet (Paragraph 0030), and an acid-modified polypropylene layer (C) disposed on a surface of the shaped metal material which contains at least 40 mass % of an acid-modified polypropylene (Paragraph 0028) and has a film thickness of 0.2 µm or larger with one working example containing 100 mass% of acid-modified polypropylene to the total resin mass at a film thickness of 12.5 µm coated onto a plated steel sheet which is then overcoated with a polyolefin resin composition to form a metal-resin composite (Example 1, Coated shaped metal material No. 10; Example 10 – Composite 10).  Morikawa teaches that the acid value of the acid-modified polypropylene present in the acid-modified polypropylene layer (C) is preferably 1 to 500 mg-KOH/g or lower, with the above example (i.e. Coated shaped metal material No. 10, Example 10, Composite 10) utilizing an acid-modified polypropylene having an acid value of 5 mgKOH/g (Paragraph 0097, Table 1).
Morikawa teaches that the coated shaped metal material may also have a chemical conversion film disposed between the shaped metal material and the acid-modified polypropylene layer wherein the chemical conversion film improves the adhesion between the shaped metal material and the acid-modified polypropylene layer as well as the corrosion resistance of the coated shaped metal material (Paragraph 0036).  Morikawa teaches that the chemical conversion treatment to form the chemical conversion film is not particularly limited by its type and may be a chromate conversion treatment, chromium-free conversion treatment, or bonderizing treatment; wherein the coverage thereof is also not particularly limited as long as the coverage falls within a range effective for improving the coating adhesion and corrosion resistance, with examples including a chromate film with a coverage of 5 to 100mg/m2, a chromium-free film with a coverage of 10 to 500mg/m2, or a phosphate film with a coverage of 0.1 to 5 g/m2 (Paragraph 0037).  Thus, with respect to the claimed surface-treated metal sheet for polyolefin resin bonding and claimed composite of instant claims 1 and 7, Morikawa teaches a metal substrate (particularly a steel sheet as in instant claim 6), an adhesive layer laminated on at least one surface of the metal substrate, a chemical conversion coating film interposed between the metal substrate and the adhesive layer, and a resin layer comprising a polyolefin resin provided on the adhesive layer in the surface-treated metal sheet, wherein the chemical conversion coating film may be applied in a coating amount as claimed in terms of dry mass, wherein the adhesive layer comprises an acid-modified polyolefin resin (particularly an acid-modified polypropylene as in instant claim 5) in a content relative to 100 mass% of total resin as instantly claimed and having an acid value as instantly claimed, and the adhesive layer has a thickness within the claimed range, such that the difference between the teachings of Morikawa, particularly Example 10, is that Morikawa does not teach that the chemical conversion film is a chemical conversion coating film as instantly claimed, and more particularly a chemical conversion coating film obtained by applying onto the metal substrate a coating liquid comprising a colloidal silica, a silane coupling agent, and resin consisting of at least one thermoplastic resin comprising an acid-modified polyolefin resin, with a coating amount thereof being in the range of from 0.05 to 3 g/m2 in terms of dry mass as instantly claimed.
However, Domes teaches a method for coating or pretreating metallic surfaces before applying another coating, polymer, or adhesive thereto, in order to provide corrosion resistance to the metallic surface and improved adhesion to the subsequently applied coating, polymer, adhesive, etc.; wherein a metallic surface is coated with an aqueous pretreatment composition reading upon the instantly claimed coating liquid (Entire document, particularly Abstract, Paragraphs 0011-0014, 0037, 0166, 0216-0218, 0224 and 0237); particularly an aqueous coating liquid comprising a) at least one hydrolysable or at least partially hydrolyzed silane, such as the silane compounds disclosed in Paragraphs 0041-0090, reading upon the claimed “silane coupling agent”; c) at least one organic film-forming agent which contains at least one water-soluble or water-dispersed organic polymer and/or copolymer with an acid number in the range from 3 to 250, such as those disclosed in Paragraphs 0136-0160, and preferably thermoplastic resins or organic film-forming resins that are predominantly or solely film-formed during drying and do not need to be cured, with ethylene-acrylic acid copolymers having a melting point in the range of 60-95ºC or a synthetic resin with a melting point in the range from 20-160ºC being particularly preferred, reading upon the claimed “resin consisting of at least one thermoplastic resin; wherein the at least one thermoplastic resin comprises an acid-modified polyolefin resin” (Paragraphs 0128-0164); and e1) at least one inorganic compound in particle form with an average particle diameter in the range from 0.005 to 0.3µm diameter, such as colloidal silica as in instant claim 1 (Paragraphs 0173-0174 and 0182-0184); with a coating thickness preferably in the range of from 0.1 to 6 microns (Paragraph 0212, suggesting a coating amount overlapping the claimed range), with working examples specifically utilizing a coating liquid comprising a colloidal silica, a silane coupling agent, and resin consisting of at least one thermoplastic resin including an acid-modified polyolefin as instantly claimed to treat a steel sheet and provide a pretreatment coating film thereon having a dry film thickness of 2 g/m2 falling within the claimed coating amount of from 0.05 to 3 g/m2 in terms of dry mass as recited in instant claim 1  (Examples, particularly Paragraph 0241 and Table 2).  Domes teaches that the metallic surface or substrate to be coated can preferably be used as wire, strip, sheet metal or a component for a steel strip, a metal sheet, a vehicle body or component of a vehicle or vehicle body, an element of a domestic appliance, and other uses as disclosed in Paragraph 0218; wherein the coated metal may be shaped, coated with polymers, glued, hot-soldered, welded and/or joined to one another or to other elements by clinching or other joining techniques (Paragraphs 0217 and 0224, Examples; Claim 118); and the pretreatment process is an alternative to chromate-rich pretreatments and provides outstanding permanent protection of metallic surfaces such as aluminum alloys and particularly metallic surfaces which are highly susceptible to corrosion such as those of iron and steel alloys (Entire document, particularly Paragraphs 0221 and 0229).
Hence, given that Morikawa teaches that the metal substrate may be a steel sheet that may be subjected to a surface treatment, such as a chromate conversion treatment although not particularly limited, before being joined to a polyolefin layer via an acid-modified polypropylene layer to improve adhesion of the acid-modified polypropylene layer as well as the corrosion resistance of the metal substrate, and given the various benefits of the surface pretreatment coating taught by Domes that may be applied to metallic surfaces such as steel sheets that may be subsequently coated with adhesive or polymers and/or joined with other elements, including providing corrosion resistance and improved adhesion to a subsequently applied coating, polymer or adhesive as in Morikawa, and that specifically reads upon the claimed chemical conversion coating film and coating amount as recited in instant claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize the surface pretreatment taught by Domes as the surface pretreatment in the invention taught by Morikawa given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way, thereby rendering the claimed invention as recited in instant claims 1 and 7, as well as instant claims 5-6 (the limitations of which have been discussed above) obvious over the teachings of Morikawa in view of Domes.
With regard to instant claim 2, Domes teaches that the acid number of the organic film-forming resins of the pretreatment composition ranges from 3 to 250 as noted above, preferably 3 to 100 as in the claimed invention, thereby rendering the claimed invention as recited in instant claim 2 obvious over the teachings of Morikawa in view of Domes given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (Domes: Paragraphs 0017, 0023, 0129, and 0134).
With regard to instant claim 3, although Domes teaches that in general, thermoplastic copolymers having an acid number in the range from 3 to 120 may be utilized as the film-forming resin, wherein copolymers include graft copolymers (Paragraphs 0128-0130), and specifically teaches ethylene-acrylic acid copolymer with a melting point in the range from 60 to 95ºC or a synthetic resin with a melting point in the range from 60 to 120ºC as preferred film-forming resins as noted above (Paragraph 0162), Domes does not teach that the pretreatment coating liquid comprises an acid-modified polypropylene resin as instantly claimed.  However, given that Morikawa teaches the use of an acid-modified polypropylene having an acid value of 1 to 500 mg KOH/g (Morikawa: Paragraph 0052) encompassing the preferred acid number range of Domes with the above working example at 5 mg KOH/g falling within the preferred range of Domes, and a melting point of preferably 60ºC to 120ºC (Morikawa: Paragraph 0041) as in Domes with respect to the synthetic resin, with the above working example having a melting point of 100°C falling within the preferred range of Domes, and being a grafted polypropylene copolymer (Morikawa: Paragraph 0047, Examples) similar to the teachings of Domes, it would have been obvious to one having ordinary skill in the art to utilize the acid-modified polypropylene taught by Morikawa as the synthetic resin having an acid number and melting point as taught by Domes for the organic film-forming resin in the pretreatment composition taught by Domes, thereby rendering the claimed invention as recited in instant claim 3 obvious to one having ordinary skill in the art before the effective filing date of the instant invention based on the teachings of Morikawa in view of Domes given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regard to instant claim 4, as discussed in detail above, Morikawa teaches that the acid-modified polypropylene layer contains 40mass% or more of the acid-modified polypropylene, fully encompassing the claimed range of from 90% to 99.5% of the total resin in the adhesive layer, with examples comprising 40, 60, 80 or 100 mass% of acid-modified polypropylene to the total resin mass of the layer (Examples), and given the prima facie obviousness over encompassing and/or overlapping ranges, the claimed invention as recited in instant claim 4 would have been obvious over the teachings of Morikawa in view of Domes.
With regard to instant claim 8, as discussed in detail above, Morikawa teaches a composite comprising the surface-treated or coated shaped metal material or sheet as in instant claim 1 and a resin layer or molded article of a thermoplastic resin composition (Paragraph 0026), such as a polypropylene resin composition as in instant claim 8, or similarly, a polyethylene resin composition (Paragraph 0061) as utilized in Example 10 taught by Morikawa, joined to a surface of the coated shaped metal material, and given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, the invention as recited in instant claim 8 would have been obvious over the teachings of Morikawa in view of Domes.
With regard to instant claim 9, Morikawa teaches that the coated shape metal material may be formed by application of a coating material containing the acid-modified polypropylene to the surface of the shape metal material, wherein a chemical conversion film may be formed before formation of the acid-modified polypropylene layer by application of a chemical conversion treatment solution or “coating liquid” and drying thereof, with the claimed chemical conversion coating liquid being obvious over the teachings of Domes as discussed above with respect to instant claim 1, and that the acid-modified polypropylene coating material taught by Morikawa may be applied on the chemical conversion coating film by known methods wherein given that the acid-modified polypropylene layer may contain 100mass% of the acid-modified polypropylene which reading upon the claimed “hot-melt adhesive comprising the second acid-modified polyolefin resin” (Paragraphs 0070-0072), the invention as recited in instant claim 9 would have been obvious over the teachings of Morikawa in view of Domes given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regard to instant claims 10-14 and 21, Domes teaches that the organic film-forming agent may be at least one, i.e. one or a mixture of, thermoplastic resin(s) such as ethylene-acrylic acid copolymer as discussed above and thus provides a clear teaching and/or suggestion that an acid-modified polyolefin, e.g. ethylene-acrylic acid copolymer, is the only thermoplastic resin, i.e. 100 mass% relative to 100 mass% total resin, present in the coating liquid as in instant claims 10, 12-14 and 21; and also teaches that other suitable thermoplastic resins include acrylic resins, acrylonitrile resins, styrene resins, styrene-butadiene resins, vinyl acetate resins, and/or vinyl ether resins thereby reading upon the further resins of instant claim 11 and 21 when a mixture of resins is utilized (Paragraphs 0128-0161); thereby rendering instant claims 10, 12-14 and 21 as well as instant claim 11 obvious over the teachings of Morikawa in view of Domes given that one having ordinary skill in the art would have been motivated to select from any one of the thermoplastic resins and/or mixtures thereof as the thermoplastic resin(s) in the coating liquid taught by Domes as the sole film-forming agent(s) given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claims 16-20, Domes teaches that the film-forming agent is present in a relatively high content based on the solids content of the coating liquid, preferably in the range from 10 to 95wt%, very particularly preferably in the range from 30 to 90wt%, and in particular about 35, 40, 45, 50, 55, 60, 63, 66, 69, 72, 75, 78, 81, 84 or 87wt% (Paragraph 0125), wherein it is again noted that the film-forming agent may be solely thermoplastic resin(s), and more particularly as discussed above, may be solely an acid-modified polyolefin thereby reading upon the mass parts ranges of instant claims 16-20 and thus rendering the claimed invention as recited in instant claims 16-20 obvious over the teachings of Morikawa in view of Domes given that a prima facie case of obviousness exists where claimed ranges lie within and/or overlap ranges disclosed by the prior art.
Response to Arguments
Applicant’s arguments filed 7/25/2022 have been considered but are moot in view of the new ground(s) of rejection presented above, particularly in light of the new obviousness rejection that does not rely on the Yokomichi reference that was specifically challenged by the Applicant in the arguments as failing to teach a content of the second acid-modified polyolefin resin relative to 100 mass% of total resin in the adhesive layer.  Further, given that Applicant’s examples as shown in Table 1 of the present application fail to provide any clear showing of criticality and/or unexpected results with regard to the instantly claimed invention over the teachings of Morikawa in view of Domes as discussed in detail above, Applicant’s arguments on pages 6-7 of the response are moot and/or not persuasive.
Any objection or rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 7/25/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 27, 2022